Citation Nr: 1822451	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  08-03 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 through August 1982, October 1986 through December 1986, and September 1990 through August 2006.

This matter on appeal before the Board of Veterans' Appeals (Board) arises from an April 2007 rating decision of a Regional Office (RO) of the Department of Veterans' Affairs (VA) in Cleveland, Ohio.  This rating decision, in pertinent part, granted service connection a lumbar spine disability, and assigned an initial evaluation of 10 percent, effective September 1, 2006.  The Veteran timely asserted entitlement to an increased initial rating in a June 2007 notice of disagreement, and perfected his appeal to the Board in January 2008.  Two supplemental statements of the case followed, in March 2008 and January 2010; both continued the 10 percent evaluation.  During the pendency of the appeal, a May 2013 rating decision denied entitlement to TDIU, but increased the Veteran's evaluation for "degenerative arthritis of the lumbar spine" to 20 percent, effective September 28, 2010. 

The Veteran initially requested a hearing before the Board, but in September 2014 he withdrew his request. 

In a February 2015 decision, the Board denied a rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability, prior to September 28, 2010, and denied a rating in excess of 20 percent thereafter.  Additionally, the Board found that the Veteran introduced the issue of entitlement to TDIU during the pendency of his appeal, which was not a separate claim for benefits, but rather involved an attempt to obtain an appropriate rating for a disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, a claim of entitlement to TDIU was also before the Board.  The Board further found that during the appeal period, excluding a period of temporary total disability from October 28, 2009 to January 31, 2009, that Veteran did not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  As a result, the Board remanded the issue of entitlement to TDIU on an extraschedular basis for further development. 


FINDINGS OF FACT

The evidence of record fails to demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow any substantially gainful employment.  


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his/her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

The Veteran contends that his service-connected disabilities preclude him from maintaining substantially gainful employment.  He reported that he is unable to lift, stand, climb ladders, and perform other activities of an unknown nature.  See VA Form 21-8940 (November 2010).  Subsequently, the Veteran reported that he cannot work due to the pain and discomfort in his lower back (i.e., lumbar spine), and that he cannot sit more than 15 minutes.  He opined that he could not work at a job that required him to sit for long periods of time. He also indicated that some of the medications that he takes increases his hypertension.  See VA Form 21-4138 (September 2010); see also VA Form 21-4138 (October 2010).  Later on, the Veteran indicated that he wanted his audiometric hearing data considered as well.  See VA Form 21-4142 (July 2013).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2017).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2017).

TDIU may be assigned where a veteran's schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).

During the appeal period, service connection has been in effect for degenerative arthritis of the lumbar spine (rated as 10 percent disabling from September 1, 2006, and as 20 percent from September 28, 2010); degenerative arthritis of the left knee (rated as 10 percent disabling from September 1, 2006); degenerative arthritis of the right knee (rated as 10 percent disabling from September 1, 2006); right elbow arthritis with painful motion of the forearm (rated as 10 percent disabling from January 10, 2017); degenerative arthritis of the right elbow with limitation of flexion (rated as 100 percent disabling from October 29, 2008, as 10 percent from February 1, 2009, as 20 percent from May 20, 2014, and as 10 percent from November 21, 2017); painful right elbow surgical scar associated with degenerative arthritis of the right elbow with limitation of flexion (rated as 10 percent disabling from November 21, 2017); hearing loss in left ear (rated as 0 percent disabling from September 1, 2006); hypertension (rated as 0 percent disabling from September 1, 2006); residuals of right elbow scars associated with degenerative arthritis of the right elbow with limitation of flexion (rated as 0 percent disabling from May 20, 2014); and degenerative arthritis of the right elbow with limitation of extension (rated as 0 percent disabling from January 10, 2017).  As a result, during the appeal period, the Veteran's combined ratings were: 30 percent from September 1, 2006; 100 percent for October 29, 2008; 40 percent from February 1, 2009; 50 percent from May 20, 2014; 60 percent from January 10, 2017; and 50 percent from November 21, 2017.  While the Veteran was in receipt of a temporary total disability rating for convalescence, under 38 C.F.R. § 4.30, from October 29, 2008 to January 31, 2009; for the remaining periods of time during the appeal period, the Veteran's combined ratings do not meet the percentage requirements for TDIU.  See 38 C.F.R. §§ 4.16(a), 4.25 (2017).  

Nevertheless, it is VA's established policy that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, if the schedular percentage threshold criteria are not met, but there is evidence of unemployability due to service-connected disabilities, the case must be submitted to the Director, Compensation and Pension Service, for consideration of the assignment of TDIU on an extraschedular.  38 C.F.R. § 4.16(b) (2017).  Neither the RO nor the Board may assign TDIU pursuant to 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

In determining employability for VA purposes, consideration is given to the level of education, special training, and work experience, but not to age or nonservice-connected disabilities.  38 C.F.R. § 3.341, 4.16(a), 4.19 (2017); Faust v. West, 13 Vet. App. 342 (2000).  The question is whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 4.1, 4.15, 4.16(a) (2017).  When there is an approximate balance of positive and negative evidence as to any issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107  (2012).

The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus, while a VA examiner's opinion are not dispositive, the observations of the examiner regarding functional impairment due to the service-connected disability goes to the question of physical or mental limitations that may impact a veteran's ability to obtain and maintain employment.  Additionally, if there is any determination made by SSA as to a veteran's eligibility for SSA disability, such decision is not binding on the Board in reaching its determination of whether a TDIU is warranted.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In January 2018, the Director of Compensation Services (Director) evaluated the Veteran's TDIU claim on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The Director reasoned that none of the objective medical evidence supported the Veteran's contentions that his service-connected disabilities prevented all employment.  

The Board can review the decision of the Director with regard to entitlement to a TDIU under 38 C.F.R. § 4.16(b) and make an independent determination.  Anderson v. Shinseki, 22 Vet. App. 423 (2008).  Thus, the remaining question is whether the Veteran's service-connected disabilities precluded gainful employment for which his education and occupational experience would have otherwise qualified him during the appeal period.

Following his military service, the Veteran worked in retail management at a hobby store from 2007 to 2008, during which he lost 4 days due to illness; and then in retail management at a power equipment company from 2008 to 2009, during which he lost 8 days due to illness.  The Veteran indicated that he had to leave his last job due to his disabilities.  See VA Form 21-8940 (November 2010).  The Veteran reported needing assistance with lifting and other unspecified duties.  The Veteran reported that his last day of employment was November 20, 2009.  See VA Form 21-4192 (December 2010).

In a November 2009 letter from the power equipment company, the president and owner of the company wrote that he had to lay off employees, and due to the Veterans physical issues it was obvious due to company downsizing that the company no longer had the luxury of keeping the Veteran as a current employee and was forced to lay him off.  The company president opined that due to the Veteran's back problems he occasionally missed work; and required assistance when performing many tasks within his job duties (such as lifting or working on ladders) and that when working at a computer station the Veteran would have to take many breaks and stretch so that he could continue to work.  The company president went on to say that with less employees they could no longer provide the Veteran due to the assistance that he needed to fulfill his job duties.

The evidence shows that the Veteran completed an associate degree in computer science administration management. See VA Form 21-8940 (November 2010).  No other education or specialized training was noted.  

At a February 2008 VA spine examination, the Veteran reported that he had chronic low back pain and believed that in the future he would not be able to work due to his lumbar spine disability.  The Veteran stated that he was working as a manager of a hobby store and had discomfort and pain by the end of the work day.  The Veteran reported that the worst part of his job was the constant standing and walking, but he was generally able to sit and take breaks as necessary every 10-15 minutes to reduce his pain and discomfort.  He also stated that he had never been reprimanded regarding any decrease in performance due to his lumbar spine disability.  During the examination, the examiner noted that the Veteran moved from a seated to standing position because of back discomfort.  The Veteran was also able to perform a full squat during the examination.  The examiner provided no occupational impairment opinion beyond recording the Veteran's self-reported limitations and pain. 

VA records from January 2008 to April 2010 show various complaints of right elbow, knee, and back pain.  The Veteran also reported to treating providers, such things as: working more than 5 hours a day was too much for his back, he was unable to work because the pain medication he was on made him too drowsy, that it was difficult for him to be in the same position for more than 10-15 minutes due to low back pain, and that his back pain worsened throughout the day regardless of activity. 

At an October 2010 VA general medical examination, the Veteran reported unemployability due to his service-connected disabilities.  The examiner found the functional limitations of being able to stand for 15-30 minutes and being able to walk 1/4 mile.  The examiner opined that the Veteran's service-connected disability were not sufficient to prevent him from performing the mental and physical tasks required to get or keep substantially gainful employment.  The examiner further stated that the examinations of the joints did not show significant limitations with regards to the knees or elbows, and the Veteran was able to squat and stand up without difficulty or assistance. 

A November 2010 SSA Residual Functional Capacity Assessment found that the Veteran could occasionally lift or carry up to 20 pounds, could frequently lift or carry up to 10 pounds, could stand or walk about 6 hours in an 8 hour day with normal breaks, could sit about 6 hours in an 8 hour day with normal breaks, and could occasionally pull and push, but was limited due to his right elbow disability.  The Assessment found that the Veteran's postural limitations limited his ability to occasional climbing, stooping, kneeling, crouching and crawling.  The Assessment found that the Veteran's manipulative limitation limited his ability to reach forward, laterally, and overhead due to his right elbow disability.  A November 2010 SSA Mental Residual Functional Capacity Assessment ultimately concluded that the Veteran was capable of performing simple routine and somewhat more detailed tasks.  The Assessment reported that the Veteran would work best in an environment without a strict production demand. A November 2010 SSA Vocational Specialist Claim Communication opined that there were not a significant number of jobs to which the Veteran's current skills could readily transfer to given his functional limitations.  The vocational specialist further opined that the Veteran had unsuccessful attempts working following his discharge.  She noted that that the Veteran reported difficulty with lifting, reaching, stiffness, and an inability to straight out his right arm; but nonetheless had some use of his right arm.  She concluded that the Veteran was limited to sedentary work.  Ultimately, SSA found the Veteran to be disabled under their laws and regulations.

At a December 2010 VA audiological examination, the Veteran reported that he was no longer working due to back problems, however, he complained that while he was working as a store manager he needed to ask people to repeat themselves and had difficulty hearing when talking on the telephone.  The examiner opined that with the degree and configuration of the Veteran's hearing loss, he may have difficulty hearing softer spoken voices, especially higher pitched voices like women's or children's voices.  Additionally, the examiner opined that the Veteran may have more difficulty hearing customers if there was any background noise.  Hearing aids were offered, but the Veteran declined.

A May 2011 VA Audiology Diagnostic Study Note indicated that the Veteran was seen for a hearing aid evaluation.  A July 2011 VA Audiology Diagnostic Study Note indicated that the Veteran was fitted and was trained on his hearing aids.  Neither of these notes provided any occupational impact of the Veteran's hearing loss.  

A January 2014 VA Cardiology Consult reported that the Veteran was able to ambulate 1/2 mile or more and climb stairs, but was physically limited due to chronic back and knee pain. At a February 2014 VA audiological examination, the Veteran reported difficulty understanding women's and children's voices and difficulty using the telephone with his non-service connected right ear.  The Veteran denied any changes since his last VA audiological examination in December 2010.  The examiner gave no opinion as to the Veteran's occupational impairment due to his service connected hearing loss. A July 2014 VA Occupational Therapy Note for the Veteran's right elbow reported that the Veteran had increased pain due to moving and reassembling workbench in his garage. At a July 2014 VA elbow examination, the Veteran complained that in his right elbow he experienced lateral pain, posterior pain, fatigue, and decreased range of motion.  The Veteran further complained of flare-ups manifested by pain, weakness, and stiffness.  The examiner found that the Veteran was limited in his ability to work, and opined that the Veteran was limited to lifting 5 pounds for 7 times a day due to his right elbow disability. 

A July 2015 VA audiological examination found that the Veteran's hearing loss did not preclude his ability to work.  At a July 2015 VA lumbar spine examination, the Veteran complained of increased stiffness and pain in his lower back, which had worsened since his last examination.  The examiner found that the Veteran was able to secure substantially gainful employment in a sedentary capacity, and reported that the Veteran was limited in his ability to lift, bend, and stand or walk for prolonged periods of time.  At a July 2015 VA hypertension examination, the Veteran had no particular complaints since his last examination and was stable on his respective medications.  The examiner found that the Veteran's hypertension did not impose any limitations regarding work duties, and therefore concluded that the Veteran was able to secure and maintain substantially gainful employment in a sedentary capacity.  

At a July 2015 VA knee examination, the Veteran complained of increased stiffness and pain in both his knees, which had worsened since his last examination.  The examiner noted pain bilaterally but found that this did not result in functional loss, and that the Veteran's knee disabilities limited his ability to walk and stand.  Consequently, the examiner found that the Veteran was able to secure and maintain substantially gainful employment in a sedentary capacity.  At a July 2015 VA scar examination, the Veteran had no complaints.  The examiner found that the Veteran's right elbow scar from a 2008 elbow surgery did not preclude his ability to work.  At a July 2015 VA elbow examination, the Veteran complained of increased stiffness and pain in his right elbow, which had worsened since his last examination.  The Veteran also reported that during flare-ups he could not move his right elbow.  It was noted that the Veteran was right handed.  The examiner found that the Veteran was limited in his right elbow motion and lifting capacity with his right hand, and therefore concluded that the Veteran was able to secure and maintain substantially gainful employment in a sedentary capacity.  

A December 2016 VA Preoperative Clinic Consult indicated that the Veteran had constant pain in his right elbow that limited his activity to 10 minutes and decreased his range of motion.  The Veteran reported that the pain was worse with pressure on the joint (e.g., resting the arm).  It was also reported that the most active thing that the Veteran was currently able to do was yard work, including snow removal (albeit with a snow blower more often than a shovel).

In January 2017 the Veteran had a right elbow open debridement with capsulectomy, lateral column procedure, and loose body removal.  Thereafter, a January 2017 VA Orthopedics Outpatient Follow-Up Note two weeks after this surgery, reported that the Veteran felt great and reported no pain around his elbow or incision.  The clinician further noted that the Veteran was extremely pleased with the surgical results thus far.  A February 2017 VA Orthopedics Surgery Outpatient Note reported that pain was controlled in the Veteran's right elbow and there were no complaints of numbness or tingling.  Improvement with his range of motion with occupational therapy was observed.  A March 2017 VA Orthopedics Outpatient Follow-Up Note reported that pain was controlled in the Veteran's right elbow and there were no complaints of numbness or tingling.  Also, it was noted that the Veteran was happy with his range of motion and had graduated from occupational therapy.  

An April 2017 VA Orthopedics Surgery Consult reported that the Veteran was still doing well following his 2017 right elbow surgery.  During a May 2017 VA Surgery Pre-Operative Note, for an unrelated medical condition, the Veteran stated that he could walk 1/2 mile comfortably and thought he could continue walking if made to do so.  An August 2017 VA Orthopedics Surgery Outpatient Note, for an unrelated surgical procedure, reported that the Veteran was performing all his activities of daily living, including yard work and chainsaw work.  It was also noted that the Veteran spent a lot of time doing computer work.  A September 2017 VA Cardiology Outpatient Note reported that the Veteran's hypertension had improved.

At a November 2017 VA elbow examination, the Veteran reported that following his 2017 right elbow surgery he had constant pain, and that his elbow was sensitive to touch, had weakness, and would not straighten all the way out and would "pop" and then return to normal for a while.  He also reported flare-ups manifested by increased pain and decreased mobility.  It was noted that the Veteran was right handed.  The examiner found that there was no functional impact on the Veteran's ability to work due to his right elbow disability.  At a November 2017 VA scar examination , the Veteran reported a painful surgical scar on his right elbow, which was tender to the touch and with movement of the joint.  The examiner found no occupational impairment due to this condition. 

A December 2017 VA Primary Care Outpatient Note indicated that the Veteran was still unemployed due to limitations in mobility and back pain; however, it was reported that the Veteran did some DJ-ing work at a local bar. 

In January 2018, the Director issued an administrative decision denying TDIU on an extraschedular basis.  The Director found that VA examinations and treatment records in the claims file did not show any significant problems with left ear hearing loss or hypertension that would interfere with most types of employment.  The Director further found that evidence of range of motion testing of each knee revealed slight limitation of motion for the past several years.  The Director further found that VA examinations of the lumbar spine revealed mild to moderate limitation of motion, and VA examinations of the right elbow revealed mild limitation of motion.  

As an initial matter, the claim for an initial higher rating for his service-connected lumbar spine disability arose out of the grant of service connection, effective September 1, 2006.  As stated in the Introduction of this decision, the Board found that the Veteran's TDIU claim was part and parcel of that increased rating claim.  See Rice, 22 Vet. App. 447.  The record demonstrates that the Veteran was employed up to November 20, 2009.  The Veteran does not assert and the evidence does not reflect that the Veteran's employment up until this time was marginal or in a protected environment or was anything other than substantially gainful employment.  As the Veteran was employed, TDIU is not for consideration from September 1, 2006 to November 20, 2009.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (finding that a TDIU claim is not raised in this context unless there is evidence of associated unemployability).  As it is unclear whether the Veteran's DJ-ing work was for compensation or a voluntary leisure purist, the Board will resolve this in the Veteran's favor and find that his DJ-ing work was a leisure purist.

Regarding the evidence from November 21, 2009 forward, the Board finds that, despite the Veteran's symptoms associated with his various service-connected disabilities, the evidence fails to show that his functional impairment precluded him from securing and maintaining all types of substantially gainful employment.  To the contrary, the various medical evidence, when taken together, indicates that the Veteran was functionally limited to, at most, sedentary work based on his service-connected disabilities.  Indeed, the evidence further demonstrates that the Veteran was still able to perform yard work, chainsaw work, DJ, computer work, and walk around a 1/2 mile.  Such physical tasks and leisure pursuits demonstrate that Veteran's ability to perform some physical and sedentary tasks despite his functional limitations caused by his service-connected disabilities. 

Based on the disability picture presented by the evidence summarized above, the Board finds that the evidence does not reveal factors outside the norm resulting in unemployability due to one or several of the Veteran's service-connected disabilities.  While the Board notes that SSA issued a favorable decision, such decision is not binding on the Board; see Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); and SSA records still ultimately found the Veteran cable of sedentary employment.  

The Board also gives less weight to the Veteran's statements regarding pain due to reports that he was physically able to perform tasks, such as moving and reassembling a work bench and pushing a snow blower, despite him reporting during the July 2015 VA examinations that he experienced various musculoskeletal pain.  Similarly, following his January 2017 right elbow surgery, the Veteran repeatedly told his treating providers that he had no elbow pain and was happy with the surgical results, yet at the November 2017 VA elbow examination the Veteran told the examiner that he had constant pain in his right elbow.  Such inconsistencies in reporting, lead the Board to give less weight to the Veteran's statements and find them less probative when compared to the medical opinions of record. 

The Board has further considered the Veteran's assertions that he is unable to work as a result of his service-connected disabilities.  However, the Veteran does not possess expertise in medical or vocational matters and, thus, cannot competently opine on the question of whether such symptoms actually rendered him unemployable during the period in question.  See, e.g.,  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 370 (2002).

While the Board acknowledges that when working the Veteran received accommodations for his service-connected lumbar spine disability, that the Veteran has remained unemployed since being laid off, and that the Veteran has some higher education, the Board still finds that the Veteran has not presented sufficient evidence that his service-connected disabilities are so debilitating as to preclude all forms of employment.  

The Board emphasizes that the rating schedule is intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  To the extent the service-connected disabilities affect the Veteran's employment, the assigned schedular ratings for the disabilities compensate the Veteran for such impairment.  Therefore, as the Veteran has not provided any competent and credible evidence that his service-connected disabilities, either singly or combined, prevent him from securing or following any substantially gainful employment, the Board finds that entitlement to a TDIU, to include on an extraschedular basis, is not warranted.  38 C.F.R. § 4.16(a),(b) (2017).

Furthermore, as noted above, the Veteran was in receipt of a temporary total disability rating for convalescence from October 29, 2008 to January 31, 2009.  The Board recognizes that the receipt of a 100 percent schedular disability rating for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period); but see Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total (100 percent) rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound rate")).  However, as described above, the Board finds that TDIU is not warranted based on the disability picture presented in this case because the evidence does not show unemployability due to the Veteran's service-connected disabilities.  Therefore, there is no need and no authority to otherwise rate that Veteran totally disabled on any other basis from October 29, 2008 to January 31, 2009.  See Herlehy, supra.  


ORDER

Entitlement to TDIU is denied.  



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


